                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TODD A. SZEWCYZYK, JUAN DONES-                  :           CIVIL ACTION
CRUZ, and KIMBERLY RUCKER, on behalf :
of themselves and all others similarly situated :
                                                :
       v.                                       :
                                                :
UNITED PARCEL SERVICE, INC.                     :           NO. 19-1109

                                            ORDER

       AND NOW, this 22nd day of October, 2019, upon consideration of Defendant’s Motion

to Dismiss Plaintiffs’ Complaint (Docket No. 10), and all documents filed in connection therewith,

and for the reasons stated in the accompanying Memorandum, IT IS HEREBY ORDERED that

the Motion is GRANTED IN PART and DENIED IN PART as follows:

       1. The Motion is GRANTED insofar as it seeks dismissal of Counts II, IV, and V, and

           Counts II, IV, and V are DISMISSED.

       2. The Motion is DENIED insofar as it seeks dismissal of Counts I and III.

       3. Plaintiff Kimberly Rucker DISMISSED as a Plaintiff in this action.


                                                    BY THE COURT:

                                                    /s/ John R. Padova, J.


                                                    John R. Padova, J.
